Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 1 of 200




                                                               AR10363
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 2 of 200




                                                               AR10364
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 3 of 200




                                                               AR10365
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 4 of 200




                                                               AR10366
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 5 of 200




                                                               AR10367
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 6 of 200




                                                               AR10368
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 7 of 200




                                                               AR10369
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 8 of 200




                                                               AR10370
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 9 of 200




                                                               AR10371
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 10 of 200




                                                                AR10372
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 11 of 200




                                                                AR10373
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 12 of 200




                                                                AR10374
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 13 of 200




                                                                AR10375
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 14 of 200




                                                                AR10376
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 15 of 200




                                                                AR10377
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 16 of 200




                                                                AR10378
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 17 of 200




                                                                AR10379
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 18 of 200




                                                                AR10380
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 19 of 200




                                                                AR10381
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 20 of 200




                                                                AR10382
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 21 of 200




                                                                AR10383
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 22 of 200




                                                                AR10384
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 23 of 200




                                                                AR10385
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 24 of 200




                                                                AR10386
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 25 of 200




                                                                AR10387
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 26 of 200




                                                                AR10388
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 27 of 200




                                                                AR10389
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 28 of 200




                                                                AR10390
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 29 of 200




                                                                AR10391
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 30 of 200




                                                                AR10392
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 31 of 200




                                                                AR10393
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 32 of 200




                                                                AR10394
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 33 of 200




                                                                AR10395
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 34 of 200




                                                                AR10396
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 35 of 200




                                                                AR10397
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 36 of 200




                                                                AR10398
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 37 of 200




                                                                AR10399
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 38 of 200




                                                                AR10400
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 39 of 200




                                                                AR10401
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 40 of 200




                                                                AR10402
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 41 of 200




                                                                AR10403
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 42 of 200




                                                                AR10404
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 43 of 200




                                                                AR10405
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 44 of 200




                                                                AR10406
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 45 of 200




                                                                AR10407
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 46 of 200




                                                                AR10408
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 47 of 200




                                                                AR10409
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 48 of 200




                                                                AR10410
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 49 of 200




                                                                AR10411
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 50 of 200




                                                                AR10412
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 51 of 200




                                                                AR10413
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 52 of 200




                                                                AR10414
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 53 of 200




                                                                AR10415
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 54 of 200




                                                                AR10416
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 55 of 200




                                                                AR10417
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 56 of 200




                                                                AR10418
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 57 of 200




                                                                AR10419
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 58 of 200




                                                                AR10420
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 59 of 200




                                                                AR10421
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 60 of 200




                                                                AR10422
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 61 of 200




                                                                AR10423
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 62 of 200




                                                                AR10424
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 63 of 200




                                                                AR10425
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 64 of 200




                                                                AR10426
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 65 of 200




                                                                AR10427
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 66 of 200




                                                                AR10428
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 67 of 200




                                                                AR10429
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 68 of 200




                                                                AR10430
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 69 of 200




                                                                AR10431
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 70 of 200




                                                                AR10432
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 71 of 200




                                                                AR10433
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 72 of 200




                                                                AR10434
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 73 of 200




                                                                AR10435
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 74 of 200




                                                                AR10436
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 75 of 200




                                                                AR10437
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 76 of 200




                                                                AR10438
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 77 of 200




                                                                AR10439
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 78 of 200




                                                                AR10440
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 79 of 200




                                                                AR10441
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 80 of 200




                                                                AR10442
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 81 of 200




                                                                AR10443
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 82 of 200




                                                                AR10444
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 83 of 200




                                                                AR10445
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 84 of 200




                                                                AR10446
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 85 of 200




                                                                AR10447
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 86 of 200




                                                                AR10448
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 87 of 200




                                                                AR10449
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 88 of 200




                                                                AR10450
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 89 of 200




                                                                AR10451
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 90 of 200




                                                                AR10452
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 91 of 200




                                                                AR10453
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 92 of 200




                                                                AR10454
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 93 of 200




                                                                AR10455
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 94 of 200




                                                                AR10456
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 95 of 200




                                                                AR10457
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 96 of 200




                                                                AR10458
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 97 of 200




                                                                AR10459
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 98 of 200




                                                                AR10460
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 99 of 200




                                                                AR10461
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 100 of 200




                                                                AR10462
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 101 of 200




                                                                AR10463
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 102 of 200




                                                                AR10464
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 103 of 200




                                                                AR10465
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 104 of 200




                                                                AR10466
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 105 of 200




                                                                AR10467
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 106 of 200




                                                                AR10468
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 107 of 200




                                                                AR10469
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 108 of 200




                                                                AR10470
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 109 of 200




                                                                AR10471
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 110 of 200




                                                                AR10472
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 111 of 200




                                                                AR10473
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 112 of 200




                                                                AR10474
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 113 of 200




                                                                AR10475
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 114 of 200




                                                                AR10476
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 115 of 200




                                                                AR10477
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 116 of 200




                                                                AR10478
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 117 of 200




                                                                AR10479
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 118 of 200




                                                                AR10480
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 119 of 200




                                                                AR10481
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 120 of 200




                                                                AR10482
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 121 of 200




                                                                AR10483
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 122 of 200




                                                                AR10484
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 123 of 200




                                                                AR10485
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 124 of 200




                                                                AR10486
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 125 of 200




                                                                AR10487
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 126 of 200




                                                                AR10488
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 127 of 200




                                                                AR10489
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 128 of 200




                                                                AR10490
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 129 of 200




                                                                AR10491
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 130 of 200




                                                                AR10492
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 131 of 200




                                                                AR10493
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 132 of 200




                                                                AR10494
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 133 of 200




                                                                AR10495
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 134 of 200




                                                                AR10496
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 135 of 200




                                                                AR10497
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 136 of 200




                                                                AR10498
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 137 of 200




                                                                AR10499
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 138 of 200




                                                                AR10500
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 139 of 200




                                                                AR10501
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 140 of 200




                                                                AR10502
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 141 of 200




                                                                AR10503
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 142 of 200




                                                                AR10504
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 143 of 200




                                                                AR10505
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 144 of 200




                                                                AR10506
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 145 of 200




                                                                AR10507
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 146 of 200




                                                                AR10508
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 147 of 200




                                                                AR10509
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 148 of 200




                                                                AR10510
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 149 of 200




                                                                AR10511
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 150 of 200




                                                                AR10512
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 151 of 200




                                                                AR10513
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 152 of 200




                                                                AR10514
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 153 of 200




                                                                AR10515
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 154 of 200




                                                                AR10516
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 155 of 200




                                                                AR10517
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 156 of 200




                                                                AR10518
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 157 of 200




                                                                AR10519
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 158 of 200




                                                                AR10520
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 159 of 200




                                                                AR10521
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 160 of 200




                                                                AR10522
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 161 of 200




                                                                AR10523
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 162 of 200




                                                                AR10524
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 163 of 200




                                                                AR10525
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 164 of 200




                                                                AR10526
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 165 of 200




                                                                AR10527
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 166 of 200




                                                                AR10528
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 167 of 200




                                                                AR10529
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 168 of 200




                                                                AR10530
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 169 of 200




                                                                AR10531
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 170 of 200




                                                                AR10532
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 171 of 200




                                                                AR10533
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 172 of 200




                                                                AR10534
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 173 of 200




                                                                AR10535
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 174 of 200




                                                                AR10536
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 175 of 200




                                                                AR10537
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 176 of 200




                                                                AR10538
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 177 of 200




                                                                AR10539
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 178 of 200




                                                                AR10540
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 179 of 200




                                                                AR10541
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 180 of 200




                                                                AR10542
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 181 of 200




                                                                AR10543
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 182 of 200




                                                                AR10544
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 183 of 200




                                                                AR10545
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 184 of 200




                                                                AR10546
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 185 of 200




                                                                AR10547
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 186 of 200




                                                                AR10548
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 187 of 200




                                                                AR10549
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 188 of 200




                                                                AR10550
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 189 of 200




                                                                AR10551
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 190 of 200




                                                                AR10552
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 191 of 200




                                                                AR10553
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 192 of 200




                                                                AR10554
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 193 of 200




                                                                AR10555
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 194 of 200




                                                                AR10556
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 195 of 200




                                                                AR10557
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 196 of 200




                                                                AR10558
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 197 of 200




                                                                AR10559
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 198 of 200




                                                                AR10560
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 199 of 200




                                                                AR10561
Case 1:19-cv-03729-DLF Document 35-7 Filed 07/12/21 Page 200 of 200




                                                                AR10562
